Citation Nr: 1308576	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for Hepatitis C. 

2. Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to ionizing radiation exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999 with additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Montgomery, Alabama currently has original jurisdiction over the Veteran's claims.

The issue of entitlement to service connection for non-Hodgkin's lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Hepatitis C has been attributed to accidental needle sticks he experienced during service.


CONCLUSION OF LAW

Hepatitis C was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I. Duties to notify and assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012).  

The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for Hepatitis C is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.

II. Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veterans Benefits Administration (VBA) has issued Fast Letter 04-13 (June 29, 2004) which noted that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of Hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  In Fast Letter 04-13 it was further indicated that 'occupational exposure to HCV [Hepatitis C virus] may occur in the health care setting through accidental needle sticks.  A veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.' 

The Fast Letter indicated that the large majority of Hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use, and provided further that despite the lack of scientific evidence as to HCV transmission by airgun vaccine injectors, this was at least biologically plausible. Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant. See 38 U.S.C.A. § 105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).

There is a limited exception to this doctrine when there is 'clear medical evidence' establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct. Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). 

III. Analysis

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353; Brammer v. Derwinski, 3 Vet.App. 223, 225.

In this case, an October 2005 private treatment record noted that the Veteran tested positive for Hepatitis C.  At the time of his initial diagnosis, the Veteran reported "no known history of having Hepatitis C [however] he [did] report having one needle stick in the hospital in 1999 as he was a former physician."  

The Veteran is not alleging that his disability is a result of combat.  In his December 2007 substantive appeal, the Veteran stated that he contracted Hepatitis C while working in the Emergency Room at Fort Stewart, Georgia where he was "exposed to the blood of other soldiers on a regular basis."  As a result, the combat presumption is not for application in this case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

The Veteran contends that he contracted Hepatitis C through accidental needle sticks while on active duty.  While the Veteran's service treatment records are negative for any diagnosis of Hepatitis C or accidental needle sticks, the Board notes that the Veteran's military occupational specialty was a field surgeon.  Based on his military occupational specialty, the Board finds that the Veteran's contentions regarding his in-service exposure to blood and accidental needle sticks are consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).

Consequently, the determinative issue is whether the Veteran's Hepatitis C is somehow attributable to his in-service accidental needle sticks.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.'). See also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In support of his claim, the Veteran has submitted a December 2007 statement from M.F., M.D.  In this statement, Dr. M.F. reported that "hepatitis C is spread through blood to blood contact.  It may take years after a patient's initial exposure for the disease to be detected.  [The Veteran] denies practicing unsafe sex, nor has he participated in IV drug use.  He had no history of hepatitis prior to his entry into active duty."  Dr. M.F. noted that the Veteran was exposed to blood and/or blood products while on active duty which included "accidental needle sticks while caring for military patients and their families."  As a result, Dr. M.F. concluded that "there was ample opportunity for [the Veteran] to have contracted Hepatitis C during his [a]ctive [d]uty term of service." 

In a similar April 2009 statement, W.A., M.D., reported that the Veteran had been exposed to blood and/or blood products while on active duty.  As the Veteran had experienced "accidental needle sticks while caring for military patients and their families" and since "Hepatitis C is spread through blood to blood contact," Dr. W.A. concluded that "it is more likely [than not] that [the Veteran] contracted Hepatitis C during active duty."

The Board notes that the record does not contain any medical opinions suggesting otherwise. 

In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for Hepatitis C.  Specifically, the claims folder contains competent and credible evidence of a nexus between the Veteran's diagnosed Hepatitis C and his in-service exposure to blood and/or blood products. 


ORDER

Service connection for Hepatitis C is granted.


REMAND

The Veteran is seeking service connection for non-Hodgkin's lymphoma as due to his in-service exposure to ionizing radiation.  For the following reasons, the Board finds that this issue must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

The Veteran has been diagnosed with non-Hodgkin's lymphoma and has indicated that this disorder is the result of his exposure to ionizing radiation from X-ray machines and fluoroscopy studies.  In essence, he contends that he was exposed to radiation through his work as a field surgeon. 

The Board notes that the Veteran's DD 214 notes that he received training on the medical effects of ionizing radiation. 

The Veteran's claim involves the application of 38 C.F.R. § 3.311.  In pertinent part, 38 C.F.R. § 3.311 reads as follows:

(a) Determinations of exposure and dose -  

(1) Dose assessment.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses . . ..

(2) Request for dose information.  Where necessary pursuant to paragraph (a)(1) of this section, dose information will be requested as follows:
. . .

(iii) Other exposure claims.  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other record which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible based on available methodologies. 

Lymphomas other than Hodgkin's disease are considered radiogenic diseases.  Thus, (iii) above applies.  

In January 2009, the RO requested a copy of the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  In a February 2009 response, the National Personnel Records Center indicated that no records were available at its location, but an additional request should be sent through the Defense Personnel Records Information System (DPRIS).  No follow up request was conducted. 

A review of the record reveals that a dose assessment for the Veteran's purported in-service ionizing radiation exposure has not been obtained.  Because the Veteran claims that his non-Hodgkin's lymphoma stems from his radiation exposure, the Board finds that additional development in the form of a dose estimate is required. 

Additionally, the Veteran may be service-connected for non-Hodgkin's lymphoma without regard to the statutory presumptions mentioned above if it can be shown that his diagnosed disability is related to his active duty service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Because the medical records demonstrate that the Veteran currently has non-Hodgkin's lymphoma, the Board believes a medical opinion is necessary to determine whether or not this disorder is a residual of exposure to radiation as he claims or is or otherwise the result of military service. 


Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and/or any other appropriate repository of records, and request copies of the Veteran's service personnel records.  All efforts to obtain such records should be documented in the claims folder.

2.  Contact the Defense Personnel Records Information System and request a copy of the Veteran's Record of Occupational Exposure to Ionizing Radiation (Form DD-1141), provided that there is one on file.  Any such records so obtained should be associated with the Veteran's claims folder.  If it is deemed to be necessary based on the state of the record, additional steps should be taken to prepare a dose estimate.  All efforts to obtain such records should be documented in the claims folder.

3. Then, arrange for an appropriate VA examiner to review the Veteran's claims folder and provide an opinion, with supporting rationale, as to whether the Veteran's non-Hodgkin's lymphoma, is a result of exposure to radiation in service or is otherwise related to the Veteran's military service.  If the reviewing examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder.

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


